Name: Commission Regulation (EC) No 1265/97 of 1 July 1997 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  trade;  means of agricultural production;  economic policy
 Date Published: nan

 No L 174/24 PEN ! Official Journal of the European Communities 2 . 7 . 97 COMMISSION REGULATION (EC) No 1265/97 of 1 July 1997 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products sector in question and , in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the Azores and Madeira with beef and veal sector products at the levels fixed in the Annex hereto; Whereas, pursuant to Regulation (EEC) No 1600/92, the supply arrangements are applicable from 1 July, whereas the provisions of this Regulation should therefore apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment for the beef and veal sector of the quant ­ ities of the specific supply balances for the Azores and Madeira regarding beef and veal and pure-bred breeding animals; Whereas the quantities in the forecast supply balance for those products are fixed by Commission Regulation (EEC) No 1913/92 (3), as last amended by Regulation (EC) No 1329/96 (4); Whereas, pending a communication from the competent authorities updating the needs of the regions in question and so as not to interrupt the application of the specific supply arrangements, the balance for the period 1 July to 31 December 1997 should be adopted; Whereas the level of the aid for the products included in the forecast supply balance and coming from the Community market is fixed by Regulation (EEC) No 1913/92; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1913/92 is hereby amended as follows : 1 . Annex I is replaced by Annex I to this Regulation . 2 . Annex II is replaced by Annex II to this Regulation . 3 . Annex III is replaced by Annex III to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 1 . (2) OJ No L 320, 11 . 12 . 1996, p. 1 .Y) OJ No L 192, 11 . 7. 1992, p. 35 . 4) OJ No L 171 , 10 . 7 . 1996, p. 11 . 2. 7 . 97 EN Official Journal of the European Communities No L 174/25 ANNEX I 'ANNEX I Madeira: Forecast supply balance for beef and veal sector products from 1 July to 31 December 1 997 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals , fresh or chilled 1 750 0202 Meat of bovine animals , frozen 1 250 ' ANNEX II ANNEX II Amounts of aid to be granted to the products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0201 10 00 9110 (') 61,50 0201 10 00 9120 41,00 0201 10 00 9130 (') 82,00 0201 10 00 9140 56,00 0201 20 20 91 10 (') 82,00 0201 20 20 9120 56,00 0201 20 30 9110 0 61,50 0201 20 30 9120 41,00 0201 20 50 9110 0 103,50 0201 20 50 9120 71,00 0201 20 50 9130 0 61,50 0201 20 50 9140 41,00 0201 20 90 9700 41,00 0201 30 00 9100 (2) 148,50 0201 30 00 9150 ( «) 79,50 0201 30 00 9190 ( «) 53,50 0202 10 00 9100 41,00 0202 10 00 9900 56,00 0202 20 10 9000 56,00 0202 20 30 9000 41,00 0202 20 50 9100 71,00 0202 20 50 9900 41,00 0202 20 90 9100 41,00 0202 30 90 9400 ( «) 79,50 0202 30 90 9500 ( «) 53,50 Note: The product codes and footnotes are defined in Commission Reg ­ ulation (EEC) No 3846/87 (OJ No L 366, 24 . 12 . 1987, p. 1 ), as amended.' No L 174/26 lENI Official Journal of the European Communities 2. 7. 97 ANNEX III ANNEX III PART 1 Azores: Supply of pure-bred breeding bovines originating in the Community from 1 July to 31 December 1997 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 575 560 PART 2 Madeira: Supply of pure-bred breeding bovines originating December 1997 in the Community from 1 July to 31 CN code Description of goods Number of animalsto be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 100 610 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.